NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
RENATA P. MAGLIETTI,
Petiti0n,er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent. s
2010-3144
Petition for review of the Merit Syste1ns Protection
B0ard in PH07521000'73-I-1.
ON MOTION
ORDER
The Department of Veterans Aff`ai1's moves to reform
the caption to name the Merit Systems Protection Board as
respondent Renata P. Mag1ietti opposes
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case.

MAGLIETTI V. MSPB 2
Because the Board held that it did not have jurisdic-
tion, it did not address the merits of the case. See Garcia v.
Department of H0meland Security, 437 F.3d 1322, 1341
(Fed. Cir. 2006) (en banc) (“In a constructive action case,
the jurisdictional fact at issue is almost always whether
the facially voluntary action was involuntary Involun-
tariness is essential for jurisdiction and it must be proven
by the claimant. But while jurisdiction is established
under 5 U.S.C. § 7512, the merits of the case are deter-
mined by the agency’s compliance with § 7513(a)-(b). ln
other words, the jurisdictional determination is not identi-
cal to the merits determination.").
Accordingly,
I'r ls ORDERED THAT:
(1) The motion is granted The revised official caption
is reflected above.
(2) The Board should calculate its brief due date from
the date of filing of this order.
FOR TI~IE COURT
UCT 22 201
0 lsi J an Horbaly
Date J an Horbaly
Clerk
cc: Renata P. Maglietti
David M. Hibey, Esq.
David Brooks, Esq. (copy of petitioner’s informal brief
enclosed)
s19
FlLED
u.s. c0uRr
mg .=ED€é1l”&§%%HF°“
0CT 2 2 2010
1mHoaBALv
clean